Citation Nr: 1125421	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with hypertension and erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1962 to December 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted a claim of service connection for diabetes mellitus and assigned an initial 20 percent disability rating.  Subsequently, by an October 2007 decision, the RO re-characterized the Veteran's service-connected disability to include diabetes, hypertension, and erectile dysfunction.

The Board remanded the case in December 2008 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to request that the Veteran submit information concerning treatment of his hypertension and other disabilities prior to 1999, as well as any records pertaining to any such treatment, and then re-adjudicate the claim.  The AOJ sent the Veteran notice letters in February 2009 and April 2009, to which the Veteran did not respond.  The Veteran was then provided a supplemental statement of the case (SSOC) in December 2009, in which the AOJ again denied the Veteran's claim for a higher rating.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2008.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further action is required before a decision can be reached on the merits of the Veteran's claim for an initial rating in excess of 20 percent for diabetes mellitus, hypertension, and erectile dysfunction.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  The Veteran's representative has argued, in a June 2011 brief, that the instructions set forth in the Board's 2008 remand have not been followed.  The Board agrees with the representative.

Diabetes mellitus is evaluated utilizing the rating criteria found at Diagnostic Code 7913.  38 C.F.R. § 4.119 (2010).  The current version of Diagnostic Code 7913 provides that a 20 percent rating is for application when diabetes requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is for application when diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is for application when diabetes mellitus requires insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is for application when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The term "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  Id.

Hypertension is evaluated under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. §  4.104, Diagnostic Code 7101 (2010).  That diagnostic code provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  Id.

(During the pendency of the appeal, the diagnostic code regarding hypertension was amended.  71 Fed. Reg. 52457-60 (Sept. 6, 2006).  Effective October 6, 2006, a note was added after the rating criteria of Diagnostic Code 7101 concerning separate evaluations of hypertension and other heart diseases.  Because the Veteran is not service connected for any other heart disease, the change to the regulation is inapplicable to the appeal at hand.) 

Erectile dysfunction (impotence) is rated analogously under 38 C.F.R. § 4.115b, Diagnostic Code 7522, for deformity of the penis with erectile dysfunction.  A 20 percent evaluation is the only rating assignable under this Diagnostic Code.  (The RO has already awarded special monthly compensation based on loss of use of a creative organ.  Consequently, with respect to impotence, the only remaining question is whether a compensable schedular rating may be assigned.)  In this case, the Veteran has not been granted a separate compensable evaluation for erectile dysfunction.  In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2010).

As the rating criteria reflect, to warrant a compensable rating (20 percent), the Veteran must have penile deformity.  The provisions of Diagnostic Code 7522 contemplate that a 20 percent rating will not be assigned without a deformity that is accompanied by loss of erectile power.  Loss of erectile power alone does not suffice for the award of the compensable schedular rating.  In this case, the Veteran is in receipt of special monthly compensation for loss of use of a creative organ (erectile dysfunction) under 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2010).  See also 38 C.F.R. § 3.350(a) (2010).  

As noted in the Introduction above, the AOJ has characterized the Veteran's service-connected disability as including not only diabetes but hypertension and erectile dysfunction as well.  Because the AOJ elected to group these disabilities together and assign a single rating for the three together, analysis of the claim on appeal now requires consideration of each of these disabilities and whether a higher rating is warranted for diabetes and whether a separate compensable rating is warranted for hypertension or erectile dysfunction.  

The available record shows that the Veteran has been followed for hypertension for several years.  As early as August 1999, he carried a diagnosis of hypertension and was taking medication for it, primarily Lisinopril.  What cannot be determined by the available record is what prompted care providers to prescribe medication for control of the Veteran's hypertension.  If the prescription was for hypertension that had been characterized by a history of diastolic pressures predominantly 100 or more, a compensable (10 percent) rating would be warranted separate from the 20 percent assigned for diabetes.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  Similarly, if the Veteran experiences penile deformity, a separate 20 percent evaluation would be warranted under 38 C.F.R. § 4.31, Diagnostic Code 7522.

The Board acknowledges that, in an October 2007 rating decision, the RO granted service connection for both hypertension and erectile dysfunction and addressed each as though separately rated.  The RO also appeared to assign effective dates different from the date of service connection for diabetes; however, when identifying the disabilities at the conclusion of the rating decision and in a SSOC prepared the same day, all three were identified as part of a single entity with one rating and one effective date--"diabetes mellitus type II with hypertension and erectile dysfunction."  Because of this rating technique by the RO, it is thus apparent that the claim for a higher rating in this case now involves consideration of the Veteran's hypertension and erectile dysfunction, as well as his diabetes mellitus.  

Despite the direction given by the Board its December 2008 remand, the AOJ did not address the Veteran's hypertension and erectile dysfunction and failed to provide the relevant rating criteria for these disorders in its December 2009 SSOC.  Without identifying the rating criteria for each in a statement of the case, the Veteran has not been given the process he is due.  38 C.F.R. § 19.29(b) (2010).  This was the representative's complaint in his June 2011 brief.

In view of the foregoing, the case is REMANDED for the following actions:

1.  The AOJ must again contact the Veteran and ask him to provide as much information as possible about locations of treatment for any disease or injury since his separation from military service until 1999 when the record shows that he was taking medication to control his hypertension.  Specific information about when he first learned that he had hypertension and which care provider first prescribed medication for control would be helpful.  With authorization from the Veteran, the AOJ must obtain all records from every care provider identified by the Veteran.  The Veteran must also be given opportunity to supplement the record.

2.  After obtaining all records identified by the Veteran, the AOJ must again consider the claim for a higher rating, including in particular the question of whether separate compensable ratings are warranted for hypertension or erectile dysfunction.  If any benefit sought is not granted, a supplemental statement of the case should be issued.  The supplemental statement of the case must specifically identify the rating criteria for both hypertension and erectile dysfunction, and must specifically address whether, based on those rating criteria, separate compensable ratings are warranted for either the Veteran's hypertension or his erectile dysfunction at any point during the appeal period.  (This need not be done only if the Veteran is satisfied with the action by the AOJ.)

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

